DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 1 recites “… spaced away from other” in lines 9-10 that seems to have typographical error. It should be corrected to “from each other”.
Claim 3 recites “the first crystalline direction is <110>” in line 2, which seems incorrect as the first crystalline direction is a <100> direction in the same claim. Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,418 (Shen et al.). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 18, McLaurin teaches in claims 17 a semiconductor structure, comprising: a semiconductor substrate having a first region and a second region; a first fin of a first semiconductor material disposed within the first region, oriented in a first direction, and being isolated from the semiconductor substrate by a dielectric feature, wherein the first fin has a <100> crystalline direction along the first direction; a second fin of a second semiconductor material disposed on the semiconductor substrate within the second region and oriented in the first direction, wherein the second fin has a <110> crystalline direction along the first direction, wherein the second fin is directly landing on a semiconductor feature of the first semiconductor material, and wherein the second semiconductor material being different from the first semiconductor material in composition; and a shallow trench isolation (STI) feature formed in the semiconductor substrate, wherein the STI feature has a first sidewall contacting a sidewall of the dielectric feature and a second sidewall contacting a sidewall of the semiconductor feature.
Claims 19-21 are rejected for being dependent on claim 18.
Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the prior art of record fails to teach or suggest, a semiconductor structure, comprising: a semiconductor substrate having a first region and a second region; a first fin of a first semiconductor material disposed within the first region, wherein the first fin has a first crystalline direction along a first direction, wherein the first fin includes a single channel; and a second fin of a second semiconductor material disposed within the second region, wherein the second fin has a second crystalline direction along the first direction, wherein the second crystalline direction is different from the first crystalline direction, and wherein the second fin includes plurality of channels vertically stacked and vertically spaced away from other, and wherein the second semiconductor material is different from the first semiconductor material in composition.
Claims 3-10 are allowed as being directly or indirectly dependent of the allowed independent base claim 2.

With respect to claim 11, the prior art of record fails to teach or suggest, a semiconductor structure, comprising: a semiconductor substrate having a first region and a second region; a first fin of a first semiconductor material disposed within the first region, oriented in a first direction, and being isolated from the semiconductor substrate by a dielectric feature, wherein the first fin has a <100> crystalline direction along the first direction, wherein the first fin includes a single channel; a second fin of a second semiconductor material disposed within the second region and oriented in the first direction, wherein the second fin has a <110> crystalline direction along the first direction, wherein the second fin includes a plurality of channels vertically stacked and spaced away from each other; a first fin field-effect transistor (FinFET) of a first type conductivity and formed on the first fin; a second FinFET of a second type conductivity and formed on the second fin, wherein the second type conductivity is opposite to the first type conductivity; and a semiconductor layer of the first semiconductor material underlying the second fin, wherein the first fin continuously extends from a top surface of the first fin to the dielectric feature.
Claims 12-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894